Pemberton, C. J.
The appellant contends that the only issue tried in the court below was as to whether the account in suit had been paid, and that the court, at the close of the evidence, erroneously took this question from the jury, and, by instructions, confined and limited the jury to the question as to whether the Thomson-Houston Electric Company had as*112signed the account to the Northwest Thomson-Houston Electric Company, as alleged in the answer before suit. We think this contention is not supported by the record. The question as to whether the assignment of the .account had been made by the Thomson-Houston Electric Company to .the Northwest Thompson-Houston Electric Company before suit was a very material issue tried in the lower court. The evidence of the bookkeepers of the Thomson-Houston Electric Company and of the Northwest Thomson-Houston Electric Company was introduced, and by this evidence it appears from the books of both these companies that the account sued on had been assigned as alleged in the answer of defendants. If it be conceded that the assignment was so made, then the question of payment of the account became immaterial, although it is not disputed that payment was made to the Northwest Thomson-Houston Electric Company; for, if the account had been assigned as alleged in the answer, then this plaintiff company, which claims the account was assigned to it in 1894, long after its assignor had parted with its title to the account, acquired no title thereto by its alleged assignment. We think the evidence set up in the answer sufficient to support the verdict. We think the only material question to be determined at the trial below was as to whether the account was assigned, as alleged in the answer, before suit. And we see no error in the action of the court in confining the inquiry of the jury to that one issue by the instruction given, which we think was correct, as declaring the law applicable to the facts and pleadings in the case.
We cannot close this opinion without noticing what we consider a reprehensible practice, as disclosed by the record. As we view the case, there is but one material question presented by the record. That we have treated above. But there are 100 assignments of error contained in the record. We are utterly amazed that counsel occupying a prominent and enviable place in the ranks of the profession should feel called upon to so incumber a record with useless and immaterial matter and assignments. It is a profitless labor to them. It entails *113labor and hardship upon this court, that can find no reason able excuse, besides entailing unnecessary expense upon litigants. This practice is so common that we feel it our duty to thus protest against it. Let our strictures be understood as applying to this practice generally, and not specially to the re.ord and counsel in this case. The judgment and order ap pealed from are affirmed.

Affirmed.

Hunt and Buck, JJ., concur.